Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 1 of 13 PageID #: 153




                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION
                        Case No. 3:20-cv-00375-CRS
MICHAEL COLLINS, et al.           :
                                            MEMORANDUM IN SUPPORT
                                               OF ALBERT BENJAMIN
v.                                :                CHANDLER, III
                                                MOTION TO DISMISS
MICHAEL ADAMS, et al.             :           PLAINTIFFS’ COMPLAINT

       Comes the Defendant, Albert Benjamin Chandler, III, sued in his official capacity as

Chairman of the Kentucky State Board of Elections (the “Chair”), and submits the following

Memorandum in Support of his Motion to Dismiss Plaintiffs’ complaint [DN 1] pursuant to Rule

12(b)(1) and (6).

       Plaintiffs’ complaint should be dismissed because (1) the Court lacks subject matter

jurisdiction over this action as Plaintiffs can demonstrate neither that they have standing nor that

this case is ripe for judicial review, and (2) they do not state a valid claim upon which relief can

be granted because of deficiencies in their pleadings and also because they have brought their

claim solely against the Chair who is only one vote on the bi-partisan State Board of Elections and

who cannot unilaterally act for the board.

       This motion is not to discount the Plaintiffs’ concerns, nor is the Chair suggesting that a

miracle will occur and the pandemic will vanish. However, there are many flaws with Plaintiffs’

claims, and there are many epidemiologic lessons to be learned in the near future as well as lessons

to learn from Kentucky’s 2020 primary which has not yet been conducted. Plaintiffs’ requests may

be valid and can certainly be the topic of later discussion with state officials, but “[t]he federal

courts should not quickly ‘become entangled, as overseers and micromanagers in the minutiae of

state election processes.’” Ohio Dem. Party v. Husted, 834 F.2d 620, 622 (6th Cir. 2016).

Plaintiffs’ claims are not properly before this Court and should be dismissed.

                                                 1
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 2 of 13 PageID #: 154




                                                          BACKGROUND

           This Court is very familiar with the measures Kentucky employed to help voters safely cast

their ballots in the 2020 primary election through the recent case of Nemes et al. v. Bensinger, et

al., 20-cv-407-CRS The Court’s factual summary in Nemes is incorporated herein by reference.

20-cv-407-CRS [DN 49] Plaintiffs’ claims seek to force Kentucky to extend these measures to

November’s election, with additional demands.

           Specifically, Plaintiffs’ requested relief is for the Court to:

           1. Prohibit the Chair from using the existing statutory requirements for seeking an

                absentee ballot. Page ID # 92;

           2. Order the Chair to apply the same precautions to the November 2020 election that were

                enacted to conduct the June 23, 2020 primary, with the additional demand that the Chair

                make a reasonable effort to contact voters whose ballots were rejected because their

                signatures did not match with what is on file, and then give the voter the opportunity in

                an unspecified period of time to “cure the discrepancy” of the signatures. Page ID # 92-

                93;

           3. Prohibit the Chair from enforcing S.B. 2, Kentucky’s newly enacted voter photo-

                identification law (referred to herein as the “Voter ID law”) 1. Page ID # 93; and

           4. Order the Chair to remove any reference of the Voter ID law from “election materials.”

                Page ID # 93.

           At its core, Plaintiffs’ complaint alleges that if the COVID-19 pandemic continues, the

existing statutes (including the Voter ID law) will serve to disenfranchise voters in the 2020




1
    S.B. 2 is scheduled to go into effect July 1, 2020.

                                                            2
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 3 of 13 PageID #: 155




general election in November. To address that, Plaintiffs demand emergency regulations akin to

those at issue in Nemes be extended to the general election.

       Due to the changing nature of the pandemic, state election officials cannot account in June

for what measures will be needed in November. However, the first premise of any election

procedure is to ensure the protection of Kentucky’s voters in an election, and public safety is what

prompted a bi-partisan effort of state officials to enact emergency regulations for the primary

election.

                                       LEGAL STANDARD

       Plaintiffs seek to impose a mandatory injunction directing state officials to take a course

 of action, rather than maintaining the status quo, but mandatory injunctions are understandably

 disfavored. League of Women Voters of N.C. v. N.C., 769 F.3d 224, 236 (4th Cir. 2014).

 Colloquially speaking, the Chair’s response to Plaintiffs’ demands is, let’s get through the 2020

 primary, learn what lessons we can, continue to monitor public health developments and then

 decide how to approach the 2020 regular election. Plaintiffs have apparently rejected this course.

       In addition to the pragmatic problems of the Plaintiffs’ complaint, it lacks the ability to

 invoke this Court’s subject matter jurisdiction. “Where subject matter jurisdiction is challenged

 pursuant to Rule 12(b)(1), the plaintiff has the burden of proving jurisdiction in order to survive

 the   motion.” Moir    v.   Greater    Cleveland    Reg.   Auth., 895    F.2d   266,    269   (6th

 Cir.1990) (citing Rogers v. Stratton Indus., Inc., 798 F.2d 913, 915 (6th Cir.1986)).

 “A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction may attack the

 complaint on its face or may go beyond the complaint and challenge the factual existence of

 subject matter jurisdiction.” Conner v. U.S. Dept. of the Army, 6 F. Supp. 3d 717, 721 (W.D.

 Ky. 2014).



                                                 3
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 4 of 13 PageID #: 156




        Also, under Rule 12(b)(6), this Court must dismiss a complaint unless well-plead facts or

 reasonable inferences from those well-pleaded facts provide grounds for relief. Wells Fargo Fin.

 Leasing, Inc. v. Griffin, 970 F. Supp. 2d 700, 704 (W.D. Ky. 2013). In assessing these questions,

 “[i]t is not . . . proper to assume that [the plaintiff] can prove facts that [he or she] has not

 alleged.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 563 n.8 (2007) (second alteration in original)

 (internal quotation marks and citation omitted). To survive a motion to dismiss under Rule

 12(b)(6), a complaint must “state a claim to relief that is plausible on its face.” Twombly, 550

 U.S. at 570. The complaint must demonstrate “more than a sheer possibility that a defendant has

 acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although this Court must assume

 the veracity of well-pleaded factual allegations, it is not required to accept legal conclusions

 when they are “couched as [] factual allegation[s].” Id. at 678-79. At the motion to dismiss stage,

 in addition to the complaint, this Court may consider any matters appropriate for judicial notice.

 Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

                                           ARGUMENT

   I.      PLAINTIFFS FAIL TO DEMONSTRATE THEIR CLAIMS ARE FIT FOR
           JUDICIAL REVIEW BECAUSE THEY DO NOT HAVE STANDING AND
           BECAUSE ISSUES RELATING TO THE NOVEMBER ELECTION ARE NOT
           YET RIPE.

           A. Plaintiffs do not have standing to assert their claims because they have not
              suffered an injury-in-fact.

        The doctrine of standing arises out of the requirement in Article III of the United States

Constitution that federal courts may only address a case or controversy. As such, it is jurisdictional

and must be addressed as a threshold matter. Nikolao v. Lyon, 875 F.3d 310, 316 (6th Cir. 2017).

“Standing requires Plaintiffs to show 1) they have suffered an injury-in-fact that was 2) caused by

Defendants’ conduct and that 3) this Court can likely redress the injury with a decision for the



                                                  4
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 5 of 13 PageID #: 157




Plaintiffs.” Id. at 315-16. The present Plaintiffs bear the burden of proving the three elements of

standing as they are the ones who are attempting to avail themselves of this Court’s authority.

Shearson v. Holder, 725 F.3d 588, 592 (6th Cir. 2013). “[A] plaintiff must demonstrate standing

for each claim he seeks to press and for each form of relief that is sought.” Town of Chester v.

Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017).

       In order to satisfy the injury-in-fact requirement, a plaintiff must allege that they “have

suffered an injury-in-fact, which is ‘concrete, particularized, and actual or imminent.’” Shearson,

725 F.3d at 592 (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). In order to

demonstrate that the threat of future harm satisfies the injury-in-fact requirement, the facts must

demonstrate that there is a “substantial risk” that the constitutional harm will occur. Clapper, 568

U.S. at 414. With regard to such alleged future injuries, the Supreme Court has made clear that

“allegations of possible future injury are not sufficient.” Id. at 409. The Supreme Court also noted

that, “A highly attenuated chain of possibilities [ ] does not satisfy the requirement that threatened

injury must be certainly impending.” Id. at 410.

       Plaintiffs argue their fundamental right to vote will be substantially burdened in the

November general election without substantial changes to Kentucky’s absentee ballot and

abolishment of the Voter ID law in light of the COVID-19 pandemic. [DN 1, Page ID# 6-10].

Plaintiffs’ argument is that the two voting laws they are challenging are not per se unconstitutional

on their own, only that there is a possibility they will become so in five months. [Id., Page ID# 84,

88]. In essence, the Plaintiffs say these laws might be unconstitutionally applied in the future. The

basis for this argument is conjectural given the changing and evolving nature of the pandemic.

       As Plaintiffs point out in their complaint, “the curve is beginning to flatten” but “‘going in

the right direction . . . does not mean we have, by any means, total control over this outbreak[]’. .



                                                   5
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 6 of 13 PageID #: 158




. .” [Id. at Page ID# 3]. Plaintiffs are asking the Court to invalidate the current absentee ballot and

Voter ID Law due to events that may or may not take place in five months. But “allegations of

possible future injury are not sufficient.” Clapper, 568 U.S. at 409. The entirety of Plaintiffs’

constitutional claims hinge on whether the pandemic maintains the same or similar character that

it has today, but this is by no means “‘concrete, particularized, and actual or imminent.’” Shearson,

725 F.3d at 592.

           Finally, notwithstanding forecasting the pandemic’s growth or diminution over time,

Plaintiffs, as well as every other eligible Kentucky voter, can still cast a ballot in the November

election under the current laws. There is no abridgement of the right to vote, and as such, no injury-

in-fact.

              B. The issues are not yet ripe for judicial review.

           Not only is the future harm with which Plaintiffs are concerned speculative, but the fact

that no injury has yet happened indicates that the voting issues described in their complaint are not

yet ripe for adjudication. The basic rationale for the ripeness doctrine “is to prevent the courts,

through avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete

way by the challenging parties.” Abbot Laboratories v. Gardner, 287 U.S. 136, 148-49 (1967). In

order to determine whether an issue is ripe for review, courts evaluate “(1) the fitness of the issues

for judicial decision and (2) the hardship to the parties of withholding court consideration.”

National Park Hospitality Ass’n v. Dept. of Interior, 538 U.S. 803, 808 (2003) citing Abbot

Laboratories, supra.




                                                   6
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 7 of 13 PageID #: 159




         First, the “fitness” of an issue is not ordinarily considered ripe for judicial review “until the

scope of the controversy has been reduced to more manageable proportions, and its factual

components fleshed out, by some concrete action applying the regulation to the claimant's situation

in a fashion that harms or threatens to harm him.” National Park Hospitality Ass’n, 538 U.S. at

808. In this case, regarding the November 2020 election, no action has yet been taken on the part

of the state government. Indeed, when considering the actions taken toward the 2020 primary, the

SBE and other state officials were and are still acutely aware of the potential dangers of in-person

voting during a pandemic, and stand ready to take the same or similar steps to ensure voters have

safe access to polling locations early and no-fault absentee ballot procedures.

         However, this Court should not be asked to divine the future to redress a potential

constitutional crisis. The procedures implemented through the emergency regulation (31 KAR

4:190E) were narrowly tailored to match the state’s needs when it was promulgated and there is

every reason to think that will occur again if needed.

         There is no hardship on the parties to wait and see not only how the pandemic develops

over the coming months, but how the state responds. Plaintiffs should realize the state is fully

prepared to take necessary steps in order to ensure the public is safe and the public’s constitutional

right to vote in the 2020 general election is ensured by reasonable means.

         It is clear that without more facts available as to what the future holds regarding the

pandemic and without the state first creating a potential solution to combat any number of those

outcomes, the Court cannot be expected to provide Plaintiffs with a satisfactory solution.

   II.       PLAINTIFFS FAIL TO STATE A CLAIM UNDER THE FIRST AND
             FOURTEENTH AMENDMENTS.

         Generally, in a First and Fourteenth Amendment challenge to state voting laws, “[t]he level

of scrutiny applied to a state election regulation depends on the burden imposed by the regulation


                                                    7
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 8 of 13 PageID #: 160




on the constitutional rights of voters and candidates.” Jolivette v. Husted, 694 F.3d 760, 767 (6th

Cir. 2012) citing Burdick v. Takushi, 504 U.S. 428, 434 (1992). “Strict scrutiny is the standard for

cases where ‘the State totally denied the electoral franchise to a particular class of residents, and

there was no way in which the members of that class could have made themselves eligible to

vote.’” Mays v. LaRose, 951 F.3d 775, 786 (6th Cir. 2020). However, courts apply a lesser standard

of review using the Anderson-Burdick analysis, which states, “[w]hen States impose reasonable

nondiscriminatory restrictions on the right to vote, courts apply rational basis review and the State's

important regulatory interests are generally sufficient to justify the restrictions.” Mays, 951 F.3d

at 784 (internal quotation marks omitted) citing Burdick v. Takushi, 504 U.S. 428 (1992) and

Anderson v. Celebrezze, 460 U.S. 780 (1983).

            A. Plaintiffs’ challenge to Kentucky’s Voter ID Law fails because Plaintiff cannot
               show discriminatory intent.

        “[O]fficial action will not be held unconstitutional solely because it results in a racially

disproportionate impact…Proof of racially discriminatory intent or purpose is required to show a

violation,” although that purpose need only be “a motivating factor in the decision.” Lee v. Virginia

State Board of Elections, 843 F.3d 592, 603 (4th Cir. 2016) (emphasis preserved), see also

Northeast Ohio Coalition for the Homeless v. Husted, 837 F.3d 612, 636 (6th Cir. 2016) (adopting

the same standard). In Lee, the court was asked to rule on the constitutionality of Virginia’s voter

ID law, which the plaintiffs alleged unduly burdened their right to vote and imposed

“discriminatory burdens on African Americans and Latinos, and was enacted with the intent to

discriminate against minorities, young voters, and Democrats.” Id. at 594. The court, however,

found no discriminatory intent in the law, even though there was a substantial party split in

enacting the legislation. Id. at 603. This is because the statute allowed a broad scope of acceptable

identification. Id.


                                                  8
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 9 of 13 PageID #: 161




        Here, Plaintiffs have also presented no such proof of discriminatory intent. As in Lee,

Kentucky voters – under non-pandemic conditions – who do not have proof of identification will

still vote if that person is eligible, entitled to vote in that precinct, and executes an oath of voter

form. S.B. 2 § 1(1)(c).

        The Voter ID Law is similar to other laws found throughout the country, as seen in Greater

Birmingham Ministries v. Merrill, 284 F. Supp. 3d 1253 (N.D. Ala. 2018). There, the court found

no discrimination on the basis of race in relation to a voter identification law because nearly the

entire voting population already had an acceptable identification. Id. at 1274. Moreover, the law

did not prevent anyone from voting because they could obtain a voter identification in every county

free of charge without showing a birth certificate and by signing a voter registration form, under

oath, in front of an election official. Id. at 1279.

        While voter identification laws do impose some burden on the right to vote, they do not

function as a complete bar to reaching the polls. See, Mays, 951 F.3d at 786 (on the criteria for

applying strict scrutiny to voting laws under the First and Fourteenth Amendments). Thus, the

lesser intermediate standard in Anderson-Burdick applies in this case. In Crawford v. Marion

County Election Bd., 553 U.S. 181 (2008), the Court upheld an Indiana voter identification law on

the basis that the record failed to show the law imposed “’excessively burdensome requirements’

on any class of voters.” Id. at 202. Instead, the voter identification law applied to all Indiana voters

and was shown to fulfill the important government interest of deterring and detecting voter fraud,

participating in a nationwide effort to improve and modernize election procedures, and

safeguarding voter confidence. Id. at 202-03.

        The same holds true here. The Voter ID Law applies to all Kentucky voters, regardless of

race, and Plaintiffs have only presented bare assertions that the law will function to disadvantage



                                                       9
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 10 of 13 PageID #: 162




one class of individual over another. Moreover, the new law functions to protect the important

government interest of deterring voter fraud.

          In light of the foregoing case law and analysis, Plaintiffs have failed in their burden of

showing S.B. 2 is a violation of Kentucky voters’ First and Fourteenth Amendment Rights.

              B. Plaintiffs’ assertion that they will have no means of voting in the 2020 general
                 election without an immediate revision to the Kentucky absentee ballot statute
                 is unfounded and speculative.

          Plaintiffs argue that they will be disenfranchised from voting in the 2020 general election,

without the same no-fault absentee ballot allowed in the 2020 primary. Without resorting to a

complete reiteration of the arguments above, neither the Plaintiffs, nor the Court, nor the state

officials named in this action know how the pandemic will progress by the time of the general

election in November. The emergency voting procedures enacted under 31 KAR 4:190E were

narrowly tailored to match the current, rapidly deteriorating state of the pandemic. The Plaintiffs’

request that this Court dictate to Kentucky about how it should conduct its elections and without

any input from state officials in Kentucky.

          The Plaintiffs and every eligible resident of Kentucky have the right to vote in person in

the 2020 general election in November, and it is well-settled that “there is no constitutional right

to an absentee ballot.” Mays, 951 F.3d at 792. The Sixth Circuit has found absentee ballot laws,

similar to what is prescribed in Kentucky’s statutes, 2 did not show discriminatory intent and, thus,

did not contain constitutional violations. See Husted, 837 F.3d at 619, 636-37 (in which the court

found that the Ohio General Assembly did not act with “racial animus” in enacting an Ohio law

for absentee ballots requiring applicants to provide a name, signature, address, date of birth, and a

form of identification in the application in order to receive an absentee ballot).



2
    KRS 117.077 and 117.085.

                                                   10
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 11 of 13 PageID #: 163




           Thus, without knowing the progression and spread of COVID-19, which may indeed

necessitate a reevaluation of absentee voting in the November general election, the absentee ballot

statute is constitutional.

    III.      PLAINTIFFS FAIL TO STATE A CLAIM AGAINST THE CHAIR

           In an attempt to enjoin the SBE from implementing S.B. 2 and following KRS 117.077 and

117.085 in the November 2020 general election, Plaintiffs named Albert Benjamin Chandler, III

in his official capacity as a Chairman of the Kentucky State Board of Elections. [DN 1, Page ID#

27] Plaintiffs did not name any of the remaining eight members that make up the Board of

Elections, nor did it name the board. Plaintiffs’ claim against the Chair cannot survive because

even if the Court did grant an injunction against the Chair, he alone cannot provide Plaintiffs with

the relief requested because the Chair is but one vote of nine on the State Board of Elections. If

the Court were to mandatorily enjoin the Chair and direct him not to comply with the provisions

of the Voter ID Law, and KRS 117.077 and 117.085, he could still be out voted by his colleagues.

           Accordingly, the claims against the Chair should be dismissed because he, alone, cannot

accord Plaintiffs the relief they are requesting.

    IV.       COMPLAINT PRESENTS A NON-JUSTICIABLE POLITICAL QUESTION

           A case should be dismissed because it presents a non-justiciable political question if the

Court reviewing the action lacks “judicially discoverable and manageable standards for resolving

[the issues in the complaint].” Rucho v. Common Cause, ___ U.S. ___, 139 S.Ct. 2484, 2493

(2019). This complaint tells the Court to dictate to Kentucky how it is to conduct its election in

November 2020, not on the basis of what is occurring now, but what the Plaintiffs predict will

occur in the future. The Plaintiffs’ efforts in this regard fail to provide the Court with judicially

discoverable and manageable standards for resolving the complaint in that it demands the Court to



                                                    11
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 12 of 13 PageID #: 164




not only abridge the Election Clause of the Constitution 3 but the Plaintiffs attempt to tell the Court

to do this based entirely upon guesswork – those are not discoverable or manageable standards.

The general premise is that a “State indisputably has a compelling interest in preserving the

integrity of its election process.” Eu v. San Francisco County Democratic Central Comm., 489

U.S. 214, 231, 109 S.Ct. 1013, 103 L.Ed.2d 271 (1989). In furtherance of this principle, the federal

judiciary defers to the state’s rights under the Election Clause to “enact reasonable regulations of

parties, elections, and ballots to reduce election- and campaign-related disorder.” Timmons v. Twin

Cities Area New Party, 520 U.S. 351, 358 (1997); see also Storer v. Brown, 415 U.S. 724, 730

(1974).

            The Chair requests the Court adhere to this maxim and let the state and local officials

exercise their knowledge and experience to develop a process for the 2020 general election, rather

than substituting a plan of its design, dictating how Kentucky should operate this election. Case

3:20-cv-00407-CRS Document 49 Filed 06/18/20 Page 15 of 33 Page ID #: 790

                                             CONCLUSION

            The foregoing analysis shows Plaintiffs have not met their burden in this case and the action

should be dismissed.

                                   Respectfully submitted,
Taylor Austin Brown                                          Daniel Luke Morgan
General Counsel                                              McBrayer PLLC
State Board of Elections                                     201 E. Main St., Suite 900
140 Walnut Street Frankfort, Kentucky 40601                  Lexington, KY 40507
(502) 782-9499                                               859-231-8780
TaylorA.Brown@ky.gov                                         Lmorgan@mcbrayerfirm.com


                                   By: /s/Daniel Luke Morgan
                                   Daniel Luke Morgan
                                   ATTORNEYS FOR ALBERT BENJAMIN CHANDLER, III

3
    Article I §2.

                                                     12
Case 3:20-cv-00375-CRS Document 19 Filed 06/19/20 Page 13 of 13 PageID #: 165




                               CERTIFICATE OF SERVICE

      I certify that a true and accurate copy of this Opposition was served via the Court’s CM-
ECF system this the 19th day of June, 2020.




4829-4084-8064, v. 2




                                              13
